RESOLUCION
San Juan, Puerto Rico, a 21 de marzo de 1957.
A la petición radicada por los abogados Harry M. Besosa y Federico J. Pérez Almiroty con fecha 23 de mayo de 1955, solicitando de este Tribunal que ordene una investigación de sus actuaciones profesionales en el asunto que motivó la orden para mostrar causa de 6 de mayo de 1955 dictada por el Juez del Tribunal Superior de Puerto Rico, Sala de San Juan, Pablo J. Santiago Lavandero, en el caso Civil 50-768 de dicho tribunal, no apareciendo en los autos elevados nada que exija semejante investigación, no ha lugar.
*852Lo acordó el Tribunal y firma el señor Juez Presidente. Los Jueces Asociados señores Negrón Fernández, Belaval y Saldaña no intervinieron.
(Fdo.) A. C. Snyder,

Juez Presidente,

Certifico:
(Fdo.) Ignacio Rivera,

Secretario.